Wilde, J.
We do not think it necessary to decide, in me present case, whether the agreement on which the defendant, Harry Bartholomew relies, would, if valid and on a good consideration, be a legal defence, as we are of opinion that it is not valid and obligatory, not being sustained by a sufficient consideration.
It appears by the agreement that a part of the note, but not a moiety, had been paid before the agreement, by the said Harry. But this was only part payment of his own debt, and is not a sufficient consideration to support a promise to discharge him from the payment of the residue. The consideration, if any, was past, and the case of Gleason v. Dyke, 22 Pick. 390, cited by the defendant’s counsel, is not applicable. In that case, the *278plaintiff had paid the defendant’s note, though not at his request: But he afterwards ratified the payment, and promised to pay the amount; and it was held that the ratification was equivalent to a previous request. And on another ground the promise in that case was held to be binding. In the present case, the consideration, whether past or present, is insufficient to sustain the agreement. No meritorious consideration requiring a recompense appears ; and if the payment by the defendant, Harry, had been made at the time of the promise, the consideration would not be sufficient to support it. In the case of Steinman v. Magnus, 11 East, 390, there was an agreement, by the plaintiff and other creditors of the defendant, to compound their claims against him, the defendant to give security for half the composition, the plaintiff agreeing to receive the same in full satisfaction of his demand. This agreement was held binding on the plaintiff, on the ground that the plaintiff’s suing the debtor, after having received the composition, was a fraud upon the surety and other creditors. This case, therefore, was distinguished from Fitch v. Sutton, 5 East, 230; Heathcote v. Crookshanks, 2 T. R. 24, and other cases, in which it had been decided that an agreement, not being by deed, to accept a less in satisfaction of a greater sum than was due, was not binding. In Parker v. Baylis, 2 Bos. & Pul. 73, it was decided that the laying out of money by the plaintiff, merely for his own benefit, though done at the defendant’s request, cannot be a consideration to support a promise by the defendant; and the same principle is applicable to the present case.
The payment of a debt by a debtor, the same being due and payable, is not a sufficient consideration to support a promise. It is not considered as any detriment to the debtor, or benefit to the creditor. The one pays only what he was bound to pay, and the other receives no more than his just debt. Such a consideration* is merely nominal and insignificant, and is deemed in law no consideration at all. Whatever, therefore, may be the construction of the plaintiff’s agreement with Harry Bartholomew, it cannot discharge him from his liability in this action.

Judgment of the court of common pleas affirmed.